Citation Nr: 1752124	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for subluxation of the right fifth proximal interphalangeal (PIP) joint with degenerative changes and swan-neck deformity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal was remanded in June 2014 and January 2017 for further development.

The Board has considered his claim and decided entitlement based on the evidence or record.  He has not raised any issue with VA's duty to assist, nor has it been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


FINDINGS OF FACT
      
1.  The Veteran is right hand dominant.

2.  Residuals of the injury to the right fifth PIP joint are manifested by complaints of pain, limitation of motion, decreased dexterity, diminished strength, degenerative changes, swelling, tenderness, and swan-neck deformity.

3.  The Veteran is in receipt of a 10 percent rating under Diagnostic Codes 5003-5010.

4.  This finger has not been amputated, and the conditions are not productive of extremely unfavorable ankylosis or loss of use of the right hand.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for subluxation of the right fifth PIP joint with degenerative changes and swan-neck deformity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, (b), 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5003, 5010, 5156, 5227, 5230, 5307, 8512 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating disorders of the musculoskeletal system, consideration must be given to functional loss due to pain, weakness, premature or excess fatigability and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria set forth in sections 4.40 and 4.45 are not subsumed by the diagnostic codes applicable to the affected joint).  But as noted above, when determining whether a higher rating is warranted for pain, the pain "must actually affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance [under] 38 C.F.R. § 4.40" in order to constitute functional loss warranting a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).

II.  Merits of the Claim

The Veteran contends that he is entitled to a higher rating in excess of 10 percent for residuals of an injury to his right little finger with subluxation of the PIP joint.

Although the maximum schedular criteria under Diagnostic Codes ("DC") 5227 and 5230 only allowed for a noncompensable rating, the RO determined that under DCs 5003-5010, the Veteran's arthritis warranted a 10 percent rating.

A September 2014 VA examination reflects that he had DJD of the right little finger and a sprain in the ligament.  The examiner also found that he had a 25 percent ulnar angulation of the right little finger, hypertrophy, tenderness, and swelling of the PIP joint of the finger.  He also had hypertrophy and 15 percent flexion deformity of the distal interphalangeal (DIP) joint of the finger, swelling and tenderness of the fifth metacarpal, and mild swelling of the metacarpophalangeal joint of the little finger.

VA treatment records reflect complaints of pain and use of prescription pain medication.  It was noted that his right hand 5th digit was swollen; had deformity with hyperextension of PIP joint and flexion of DIP joint, has ulnar deviation of the finger and prominence in the PIP joint.  Tramadol was prescribed.  An April 2009 treatment record noted that he had seen a plastic surgeon, but did not want to risk stiffness from surgery.  (See April 2007 to December 2016 VA).

In a February 2017 VA examination, the examiner diagnosed him with severe arthritis right PIP joint of 5th finger with radical collateral ligament disruption, swan neck deformity and degenerative arthritis.  There was marked swelling and pain of the PIP joint and ulnar angulation causing gross distortion of the finger.  He was right hand dominant.  Pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  He was unable to grip and unable to put hand in pocket due to deformity of the right 5th finger.  He had abnormal range of motion of the right hand.  There was no gap between the pad of the thumb and fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  He was not able to perform repetitive use testing with at least three repetitions.  His pain, weakness fatigability or incoordination significantly limited his functional ability with repeated use over a period of time.  Pain and lack of endurance caused functional loss.  No functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

A March 2017 addendum by the February 2017 examiner noted that the EMG showed no neurologic abnormality or muscle pathology.

Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Id. Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.; see Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (noting that under DC 5003, "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion even though there is no actual limitation of motion").  Ratings based on X-ray findings of arthritis will not be combined with ratings based on limitation of motion.  Id., NOTE (1). 

A separate rating under DC 5010 is not warranted, as the Veteran's right finger disability has already been assigned a 10 percent rating based on arthritis with painful motion.  By the express terms of DC 5003, separate ratings may not be assigned based on X-ray findings of arthritis and limitation of motion.  Further, a 20 percent rating may not be assigned under DC 5003, as the PIP and DIP joints are defined as a minor joint under 38 C.F.R. § 4.45 (f).  Only arthritic involvement of a group of minor joints may be assigned a compensable rating under DC 5003.  Id.  Accordingly, a separate or higher rating is not available under DC's 5003 and 5010. 

Under DC 5230, any limitation of motion of the little finger of the major or minor hand is assigned a 0 percent rating.  38 C.F.R. § 4.71a.  Accordingly, a rating higher than 10 percent is not available under DC 5230.

With regard to the DeLuca criteria, under which a higher rating may be assigned for additional functional loss on use or during flare-ups, a higher rating may not be assigned, as a rating in excess of 10 percent is not available for the right little finger based on limitation of motion.  See Johnston, 10 Vet. App. at 85; 38 C.F.R. §§ 4.40, 4.45. 

A separate or higher rating is not available under DC 5227, which pertains to ankylosis of the ring or little finger, as the VA examination report shows that he had some range of motion of the right little finger.  See 38 C.F.R. § 4.71a.  Accordingly, he does not have ankylosis of the right little finger, and such has never been diagnosed.  Therefore, DC 5227 does not apply.

Moreover, even if DC 5227 did apply, a compensable rating is not available for unfavorable or favorable ankylosis of the ring or little finger of the major or minor hand.  Id.  Under DC 5227, in evaluating ankylosis, it should also be determined whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Id., NOTE.  In this regard, the Rating Schedule clearly indicates that in evaluating ankylosis of the finger, both the metacarpophalangeal (MCP) and PIP joints must be ankylosed (with the presence of certain other specified findings), in which case it is to be evaluated as amputation without metacarpal resection at the PIP joint or proximal thereto.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, NOTE (3).  Under 38 C.F.R. § 4.71a, DC 5155, amputation of the finger without metacarpal resection at the PIP joint or proximal thereto is assigned a 10 percent rating, and thus a higher rating would not be available.

Indeed, as only the Veteran's arthritis PIP joint of the right little finger is service-connected, a compensable rating based on amputation is not available as a matter of law, as both the MCP and PIP joints must be ankylosed.  Moreover, even if this were the case, a rating greater than 10 percent would not be available, per the express terms of the rating criteria pertaining to ankylosis. 

With regard to interference with overall function of the hand, as only a 0 percent rating is available for ankylosis, whether favorable or unfavorable, the 10 percent rating already compensates for any interference with the overall function of the hand.  Here, the November 2017 and February 2017 VA examiners found abnormal range of motion, but no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Further, a March 2017 addendum noted that the EMG showed no neurologic abnormality or muscle pathology.

Separate 10 percent ratings could not be assigned for limitation of motion of the right little finger and ankylosis, including ankylosis akin to amputation, as this would clearly violate the rule against pyramiding by compensating twice for the same manifestations, namely limitation of motion.  See 38 C.F.R. § 4.14.

In sum, a 10 percent rating already compensates for significant pathology of the right little finger, including ankylosis (which is not present) and including amputation of the right little finger.  Thus, a rating greater than 10 percent is not available as a matter of law based on the Veteran's service-connected pathology of the right little finger.  Moreover, service connection is not in effect for any other disability of the right hand. 

The Board has also considered the Veteran's lay statements regarding the severity of his disability.  The Board acknowledges his belief that his symptoms are of such severity as to warrant a higher rating for his little finger injury; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

With regard to staged ratings, the preponderance of the evidence shows that the Veteran's right fifth PIP joint with degenerative changes and swan-neck deformity has not met or approximated the criteria for a rating greater than 10 percent at any point during the pendency of this claim, for the reasons explained above.

Finally, the Board concludes that an increased extraschedular evaluation is not warranted.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that the Veteran currently is in receipt of excess of the maximum schedular rating available for his right little finger injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2016).

Consideration of entitlement to an extraschedular evaluation must still be undertaken when a veteran is in receipt of the maximum combined schedular evaluation possible pursuant to the amputation rule.  See Smallwood v. Brown, 10 Vet. App. 93 (1997).  (See also November 2012 Form 9).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

First, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right little finger, complaints of pain, limitation of motion, decreased dexterity, diminished strength, degenerative changes, hypertrophy, swelling, tenderness, and swan-neck deformity.  Second, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported that his finger injury interfered with his ability to perform the job functions of laying tile but subsequently acknowledged that he was working in real estate, as well.  Finally, he did not indicate, and the medical evidence does not show, that he was hospitalized for his right little finger injury at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied. 



ORDER

An initial rating in excess of 10 percent for subluxation of the right fifth PIP joint with degenerative changes and swan-neck deformity is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


